UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4417



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KATHERINE MEANS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-04-68)


Submitted:   October 19, 2005          Decided:     December 27, 2005


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George B. Vieweg, III, BAYLISS & PHALEN, P.L.L.C., Charleston, West
Virginia, for Appellant. Charles T. Miller, Acting United States
Attorney, W. Chad Noel, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Katherine Means appeals her 120 month prison sentence

imposed          after   her     conviction    for    conspiracy    to    manufacture

methamphetamine in violation of 21 U.S.C. § 846 (2000).*                      Finding

no error, we affirm.

                 Means contends the district court erred when it allowed

the Government to amend the sentencing information it had filed

without further evidence of her prior convictions.                   We review this

claim de novo.            See United States v. Mackins, 315 F.3d 399, 405

(4th Cir. 2003).            Under 21 U.S.C. § 851(a)(1) (2000), “clerical

mistakes in the information may be amended at any time prior to the

pronouncement of sentence.” In United States v. Campbell, 980 F.2d

245,       252    (4th    Cir.   1992),   we   held    that   a   defendant    is   not

prejudiced by an amendment to the information when the original

information provides reasonable notice of the government’s intent

to seek a sentence enhancement.                 In this case, Means was given

notice that the Government would seek an enhanced penalty in her

plea agreement.            At sentencing, the district court gave Means an

opportunity to withdraw her guilty plea in light of the amended

information, but she chose not to withdraw her plea.                     Means is also

unable to demonstrate any prejudice that resulted from the amended

information.             The district court did not err in allowing the

Government to amend the sentencing information.


       *
        Means does not appeal her conviction.

                                          - 2 -
              Means also asserts the district court erred when it

enhanced her sentence using her prior convictions that were not

pled in her indictment nor admitted in her guilty plea.                       In

Almendarez-Torres v. United States, 523 U.S. 224, 233-35 (1998),

the Supreme Court held that the government need not allege in its

indictment and need not prove beyond reasonable doubt that a

defendant had prior convictions for a district court to use those

convictions for purposes of enhancing a sentence.               See also United

States v. Cheek, 415 F.3d 349 (4th Cir. 2005) (Almendarez-Torres

was not overruled by Apprendi v. New Jersey, 530 U.S. 466 (2000),

or United States v. Booker, 125 S. Ct. 738 (2005)).               The district

court   did    not   err   when   it   used    Means’   prior   convictions   to

calculate her sentence.

              Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                       - 3 -